Name: COMMISSION REGULATION (EC) No 3248/93 of 25 November 1993 laying down rates of compensatory interest applicable during the first half of 1994 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements and temporary importation)
 Type: Regulation
 Subject Matter: financial institutions and credit;  tariff policy;  EU finance
 Date Published: nan

 27. 11 . 93 Official Journal of the European Communities No L 293/23 COMMISSION REGULATION (EC) No 3248/93 of 25 November 1993 laying down rates of compensatory interest applicable during the first half of 1994 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements and temporary importation) THE COMMISSION OF THE EUROPEAN COMMUNITIES, for the first half of 1994 must be established in accordance with the rules laid down in that Regulation, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), HAS ADOPTED THIS REGULATION : Article 1 The annual rates of compensatory interest referred to in Article 589 (4) (a) of Regulation (EEC) No 2454/93 appli ­ cable for the period 1 January until 30 June 1994 are hereby established as follows : Belgium 7,95 % Denmark 12,18 % Federal Republic of Germany 7,94 % Greece 23,88 % Spain 13,47 % France 9,92 % Ireland 12,01 % Italy 11,32% Luxembourg 7,95 % Netherlands 7,52 % Portugal 14,90 % United Kingdom 6,15% . Article 2 This Regulation shall enter into force on 1 January 1994. Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), and in particular Articles 589 (4) (a) and 709 thereof, Whereas Article 589 (4) (a) of Regulation (EEC) No 2454/93 provides that the Commission shall set rates of compensatory interest applicable to customs debts incurred in relation to compensating products or goods in the unaltered state, in order to make up for the unjustified financial advantage arising from the postponement of the date on which the customs debt is incurred in the case of non-exportation out of the customs territory of the Community ; whereas the rates of compensatory interest This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 .